Exhibit 10.1


INDEPENDENT DIRECTOR’S CONTRACT




THIS AGREEMENT (the “Agreement”) is made as of June 29, 2007 and is by and
between Puda Coal, Inc. a Florida corporation (hereinafter referred to as the
“Company”), and Jianfei Ni (the “Director”).


BACKGROUND


The Company desires to retain the Director for the duties of independent
director and the Director desires to be retained for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.


AGREEMENT


In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:


1. DUTIES. The Company hereby requires that the Director be available to perform
such duties (i) as may be determined and assigned by the Board of Directors of
the Company, and (ii) that are specified in the Company’s Articles of
Incorporations and Bylaws to be performed by directors. The Director agrees to
devote as much time as is necessary to perform completely the duties as the
Director of the Company as described in the preceding sentence.


2. TERM. Except in the case of early termination, as hereinafter specifically
provided, the term of this Agreement shall commence as of July 1, 2007 and shall
continue for as long as the Director serves as a director of the Company.


3. COMPENSATION. For all services to be rendered by the Director in any capacity
hereunder, the Company agrees to pay the Director warrants (the “Warrants”) to
purchase 10,000 shares of common stock of the Company per year. The term of the
Warrants is five years, and the exercise price is $2.5 per share. Warrants to
purchase 5,000 shares are payable in advance as an initial fee. The initial fee
is considered earned when paid and is nonrefundable. The initial payment for the
services of the Director for services rendered is due upon execution of this
Agreement; thereafter, payment of Warrants to purchase 5,000 shares shall be due
on or before the first date of each six succeeding months. Such fee may be
adjusted from time to time as agreed by the parties. The Director’s attendance
at any meetings outside of China area will be compensated at a mutually agreed
upon rate.


4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for business related travel, meal and other
miscellaneous expenses incurred in the performance of the Director’s duties for
the Company; provided, however, that such expenses shall be approved by the
Company in writing prior to the Director incurring such expenses. Such payments
shall be made by the Company upon submission by the Director of a signed
statement itemizing the expenses incurred. Such statement shall be accompanied
by sufficient documentary matter to support the expenditures.
 

--------------------------------------------------------------------------------


 
5. CONFIDENTIALITY AND INSIDER TRADING. The Company and the Director each
acknowledge that, in order for the intents and purposes of this Agreement to be
accomplished, the Director shall necessarily be obtaining access to certain
confidential or non-public information concerning the Company and its affairs,
including, but not limited to business methods, information systems, financial
data and strategic plans which are unique assets of the Company (“Confidential
Information”). The Director covenants not to, either directly or indirectly, in
any manner, utilize or disclose to any person, firm, corporation, association or
other entity any Confidential Information or engage in any illegal inside
trading activities.


6. NOTICE OF MATERIAL CHANGE IN FINANCIAL CONDITION OF THE COMPANY. The Company
shall endeavor to notify the Director in writing, at the earliest practicable
time, of any material adverse change in the financial condition of the Company.


7. TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (10) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination and incurred in accordance with this
Agreement. If termination occurs prior to the last date of any succeeding six
months after the first six months of this agreement, the Company shall be
entitled to receive, within thirty (30) days after written request by the
Company, a prorated refund of the portion of the fee that relates to the period
after the termination date. Such written request must be submitted within ninety
(90) days of the termination date. Nothing contained herein or omitted herefrom
shall prevent the Director(s) of the Company from removing the Director with
immediate effect at any time for any reason.


8. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Florida, and as
provided by, or granted pursuant to, any charter provision both as to action in
the Director’s official capacity and as to action in another capacity while
holding such office, except for matters arising out of the Director’s gross
negligence or willful misconduct.


9. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.


10. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing and delivered in person or mailed at the following
addresses or facsimiled to the following number:


To the Company: 


Attention: Wenwei Tian
Address: 426 Xuefu Street, Taiyuan, Shanxi Province, The People’s Republic
of China
Facsimile:  01186-351-703-4404




To the Director:
Jianfei Ni
Address: 148 Caiyuan Street, Taiyuan, Shanxi, China
Facsimile: 01186-351-734-6642
 
2

--------------------------------------------------------------------------------


 
12. GOVERNING LAW AND DISPUTE RESOLUTION. This Agreement shall be interpreted in
accordance with, and the rights of the parties hereto shall be determined by,
the laws of China without reference to its conflicts of laws principles. Any
dispute arising from or in connection with this contract shall be submitted to
China International Economic and Trade Arbitration Commission (“CIETAC”) in
Beijing for arbitration, which shall be conducted in accordance with CIETAC’s
arbitration rules in effect at the time of applying for arbitration. The
arbitral award is final and biding upon both parties. The parties agree that:
(a) The venue of arbitration is Beijing. The hearing of arbitration may be
conducted in Beijing or, to the extent permitted by CIETAC’s arbitration rules,
any other place as agreed on by the parties as the most convenient place; (b)
The language to be used during the arbitration proceedings should be Mandarin
Chinese; (c) A one-arbitrator tribunal will be appointed jointly by both parties
and the arbitration should follow the ordinary proceeding. In case the parties
fail to jointly appoint the arbitrator, the arbitrator should be appointed by
the Chairman of CIETAC upon the joint authorization of the parties. The parties
may select arbitrators from the panel of arbitrators provided by CIETAC, and to
the extent permitted by CIETAC’s arbitration rules, from outside of the panel.


13. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.


14. MISCELLANEOUS. (a) If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the within
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein; (b) This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto, and
their respective heirs, executors, administrators, successors and assigns.


15. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this independent director’s
contract to be duly executed and signed as of the day and year first above
written.

       
PUDA COAL, INC.
a Florida corporation
 
   
   
    By:   /s/ Ming Zhao  

--------------------------------------------------------------------------------

Ming Zhao, Chief Executive Officer      


        INDEPENDENT DIRECTOR  
   
   
    By:  
/s/ Jianfei Ni
 

--------------------------------------------------------------------------------

Jianfei Ni
   

 
4

--------------------------------------------------------------------------------

